Citation Nr: 0732105	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
August 1969 to July 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   


FINDINGS OF FACT

1.  The veteran has been diagnosed with a current tinnitus 
disorder.  

2.  The veteran did not incur tinnitus during service nor can 
tinnitus be presumed to have been incurred during service. 

3.  There is no relationship between the veteran's current 
tinnitus disorder and any disease, injury, or event during 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury, disease, or event.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) (a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of the relationship between 
that disability and an injury or disease incurred in 
service).  

The evidence from the veteran's testimony and the 
compensation and pension (C&P) examinations establish that 
the veteran has a current bilateral tinnitus disorder.  
Although the first requirement for service connection has 
been met, neither of the other two requirements is 
established on this record.  

There are three evidentiary methods for establishing the 
second requirement for service connection-namely, that a 
disease or injury was incurred during service.  The inservice 
medical records can establish inservice injury or disease.  
Here, there is no evidence that the veteran complained of, or 
was treated for, tinnitus during service.  His separation 
examination shows no evidence of tinnitus or hearing loss.  

The presumption provisions of the regulations provide another 
method of establishing inservice incurrence of an injury or 
disease.  As relevant here, with certain chronic diseases, 
such a tinnitus, if the disease is manifest to a compensable 
degree within one year following discharge from service, 
inservice incurrence is presumed.  38 C.F.R. §§ 3.307, 3.309.  
There is no evidence in the record that tinnitus was manifest 
within one year following service.  In the October 2003 C&P 
examination report, the examiner stated that the veteran's 
tinnitus began 3 to 5 years prior to that examination (which 
would have been between 1998 and 2000).  The veteran objected 
to that statement because at that exam, the examiner failed 
to discuss at any length the onset of tinnitus with him.  In 
the April 2007 C&P examination, the veteran's report of onset 
was recorded as 10 years before the examination (which would 
have been in 1997).  The Board has found no evidence in the 
record, including statements by the veteran himself, that the 
onset of his tinnitus was any earlier than 1997, which was 
more than 20 years following service.  Thus, the presumptive 
provisions cannot establish that the veteran's tinnitus was 
incurred during service.  

When a disability is initially diagnosed after service, the 
third method of establishing inservice incurrence of a 
disease or injury is to examine all the evidence in the 
record to determine if it establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  The veteran 
presents two explanations for why his tinnitus was incurred 
during service.  He asserts that he experienced acoustic 
trauma during service because he was exposed to the loud 
noises of his helicopter and guns, and that acoustic trauma 
contributed to his tinnitus.  And he asserts that when his 
helicopter was shot down in February 1970, he was unconscious 
for a time afterward; he argues that because he was 
unconscious, he must have experienced head trauma, and that 
injury contributed to his tinnitus.  

The record establishes that as a helicopter pilot in the 
Republic of Vietnam in 1970, the veteran was exposed to the 
loud noise of his helicopter and guns.  And his service 
medical records show that he injured his leg in a 
February 1970 helicopter crash.  But the only evidence to tie 
this evidence to the veteran's current tinnitus is the 
veteran's own opinion that the noise exposure and the head 
trauma must have contributed to his tinnitus. As a lay 
person, however, the veteran is not competent to provide a 
medical opinion as to the etiology of his tinnitus.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

The veteran has also submitted an article from the Internet 
that discusses how mild brain injury can result in 
postconcussive syndrome, a symptom of which is tinnitus.  But 
that article neither establishes that tinnitus always results 
from every head injury nor does it address the veteran's 
particular medical condition at all.  Thus, regardless of 
which evidentiary method is used, the record does not 
establish that the veteran's tinnitus was incurred during 
service.  Since the second requirement for service connection 
is not established, service connection is not warranted.  

Nor does the record establish the third requirement for 
service connection-namely, that there is a relationship 
between the veteran's current tinnitus and any disease, 
injury, or event during service.  A C&P examination was 
conducted in April 2007 to determine whether the veteran's 
tinnitus was related to either a head trauma during service 
or acoustic trauma during service.  After examining the 
medical evidence, including the service medical records, the 
C&P examiner was unable to document that the veteran incurred 
a head injury during service.  The medical board records 
discussed the treatment following the February 1970 
helicopter crash and no injuries to the head were noted.  The 
C&P examiner pointed out that a period of unconsciousness 
could have resulted from shock due to the fracture of the 
femur, but that it was not possible to say conclusively what 
caused the lack of consciousness, especially since there was 
no documentation of a head injury.  

The C&P examiner also compared the veteran's audiometry test 
results from his entrance into service with those from his 
separation examination.  He concluded that at the time of 
separation from service, the records showed that the veteran 
had normal audiometric thresholds and that there was no 
significant threshold shifts between enlistment and 
separation.  He considered the veteran's statement that his 
tinnitus had begun ten years before the April 2007 
examination.  He reviewed other audiometry test results and 
noted that the veteran has bilateral high frequency 
sensorineural hearing loss that is compatible with his 
current age.  The examiner determined that the most likely 
etiology of the veteran's current bilateral tinnitus would be 
his current hearing loss.  He explained that the hearing loss 
and tinnitus were interrelated, with an etiology of 
presbycusis.  In his opinion it was less likely than not that 
the veteran's current tinnitus would be related to acoustic 
trauma during service and/or to head trauma during service.  
Since there is no medical opinion to the contrary in the 
record, a relationship between the veteran's current tinnitus 
disorder and his active military service has not been 
established.  Since neither the second requirement nor the 
third requirement for service connection are established on 
this record, service connection for tinnitus is not 
warranted. 

Nor does the reasonable doubt doctrine lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, the evidence to support the 
veteran's claim is the existence of circumstances (exposure 
to loud noise and a lack of consciousness following a 
helicopter crash) that suggest a possible cause of tinnitus 
and an article that tinnitus sometimes follows a head injury.  
While that evidence was sufficient to raise an inference of 
causation, it was not sufficient to establish that causation 
in light of the opinion of a competent medical professional 
who analyzed that evidence and concluded that the etiology of 
the veteran's tinnitus disability is his age-related hearing 
loss rather than any service-related events.  Moreover, 
unlike the C&P examiner's opinion which specifically 
addresses the evidence relating to this veteran's tinnitus, 
the veteran's Internet articles only provide general medical 
information that is not specific to this veteran.  Since the 
evidence against the claim is much greater than that in 
favor, there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  But where, as here, the claim has been 
readjudicated in a supplemental statement of the case (SSOC), 
proper notice before that SSOC meets VA's notice duty.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006) (same); accord Mayfield v. 
Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 
17, 2007).  

The RO's October 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
December 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Upon appeal of the adverse decision by 
the RO, the Board remanded the case.  The Appeals Management 
Center (AMC) sent the veteran a notice in October 2006 that 
cured the defects in the October 2003 letter because it 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim, and it addressed what 
evidence was necessary with respect to the rating criteria 
and the effective date of an award for service connection.  
Since that letter was mailed long before the May 2007 SSOC 
that readjudicated the claim, VA fully met its notification 
duty.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran did not request any assistance 
in obtaining evidence.  VA met its duty to assist the veteran 
by retrieving his claims folder, by obtaining medical 
treatment records at VA facilities,  and by conducting C&P 
examinations.  

In his April 2007 C&P report, the examiner referred to a 
February 2007 audiometric exam report that is not included in 
the claims file.  The Board finds that a remand of the appeal 
in order to obtain a copy of that report is not necessary for 
two reasons. First, the physician describes the February 2007 
audiometric thresholds as very similar to the audiometric 
thresholds that were obtained in April 2007.  And just as he 
found that the veteran had bilateral high frequency 
sensorineural hearing loss, he reported that the 
February 2007 examiner noted that the veteran had bilateral 
high frequency sensorineural hearing loss.  The April 2007 
examiner also pointed out that these very similar test 
results were based on tests given by different medical 
personnel.  So, the February 2007 report does not appear to 
provide any evidence different from that already in the 
record. 

But in addition, obtaining a copy of that report would not 
change the outcome of this appeal.  The April 2007 examiner 
reviewed the pattern of the veteran's hearing loss both in 
service and after service, the service medical records, his 
statements about acoustic trauma and head trauma, and his 
age.  And the examiner provided a well-reasoned opinion that 
the etiology of the veteran's tinnitus is most likely his 
age-related hearing loss.  Obtaining a copy of that report 
obviously would not alter that medical judgment because the 
physician had reviewed it before providing his opinion.  In 
light of the credibility of the examiner's opinion and the 
fact that the data in that report was found to be similar to 
evidence already in the claims file, VA has no duty to remand 
the appeal in order to complete the clerical task of putting 
a copy of that report in the claims folder.  
  

ORDER

Service connection for tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


